Citation Nr: 1814646	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel












INTRODUCTION

The Veteran had active duty service from August 1959 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 administrative decision of the Philadelphia Pension Center of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran had active duty service in the United States Army from August 10, 1959, to August 10, 1962.

2.  The Veteran did not have qualifying wartime service for pension purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Regulations governing VA's duties to notify and assist claimants are not applicable to the Veteran's claim for nonservice-connected death pension because it a question of law as to whether the Veteran's service qualifies for VA nonservice-connected death pension benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Nonservice-Connected  Pension Benefits

The Veteran is seeking entitlement to nonservice-connected pension benefits.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 U.S.C. 
§ 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C. § 101 (29); 38 C.F.R. 
§ 3.2 (f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  See 38 U.S.C. § 101(33); 38 C.F.R. § 3.2(i).

The Veteran served on active duty from August 10, 1959, to August 10, 1962.  The Veteran's period of active service is not a recognized period of war under 38 C.F.R. § 3.2.  Although the Veteran's official Department of Defense Form 214 is not of record, these are the dates of service provided by the Veteran himself, there is no evidence to show that he had any other active duty service, and the Veteran has not alleged that these dates are incorrect or that there were any additional periods of service.  See October 2012 claim; see also July 2013 notice of disagreement (acknowledging he did not fight in a war while enlisted).

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the facts are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, in light of the fact that the evidence of record shows the Veteran's period of service occurred during peacetime, as defined by the applicable regulation, the appeal of the issue of entitlement to nonservice-connected pension benefits is denied.  







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to nonservice-connected pension is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


